[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On April 27, 1995, plaintiff and defendant entered into an agreement entitled "Sale of Interest Share of Limited Liability Company and Note." This agreement provided among other things that defendant Ronald Waranowicz would pay plaintiff Mark Magas $15,000 for the plaintiff's share of the business Quinn Street Pizza, Naugatuck. Payment of the $15,000 was to be made at the CT Page 12023 rate of 36 monthly installments of $461.16 commencing on July 1, 1995 and the last payment due on June 1, 1998 with interest at the rate of 7%.
On the date of signing the agreement, defendant paid plaintiff an additional $3,000 which defendant claimed was a deposit and plaintiff claims was in addition to the contract. Nowhere in the agreement signed by defendant that day was the payment of $3,000 reflected and defendant agreed to make the monthly payments set forth therein until the amount of $15,000 plus interest was repaid. Defendant made five payments totalling $2,308.31 and then defaulted and made no further payments.
Judgment enters for plaintiff against defendant in the amount of $12,691.69 plus interest of $1,598.21 plus costs and attorney's fee of $1,300.
KULAWIZ, J.